Title: To Alexander Hamilton from William Duer, 22 March 1792
From: Duer, William
To: Hamilton, Alexander


[New York] March 22d. 1792.
My dear Friend
I know not how to Express to you the Consolation I have derived in reading your Letter: to preserve your Affection, and to deserve it—is my Principal, and Ardent wish—this I am sure will be the Case, if I strictly follow the Line you mark out.
The Object of this Letter which I send by Express—is to know precisely what Idea you Assess to the Term fair Creditor—which you use in your Letter. The Practice of Usary has so Infected all Classes in this City where this Doctrine is maintained by Persons whose Names, you would be astonished to Learn—“That their Claims ought to Come in for an Equal Dividend with all others.” At present neither my judgment, or Feelings accord with this Opinion; and I have rigidly opposed it in the Spite of all Measures, (and (shall I tell you my Friend) Even at the Risque of Life). If on the best Estimate I can at present form of my affairs the admission of this description of a Man to a Dividend, would pare down to almost nothing, the bona fide claims of Creditors of other Descriptions, or the honorable Claims of Friends. Shall I consent to this new System of Morality? The Bulk of the present Claims was contracted by an Agent, on most Extravagant, Usary; with whose appropriations I am at present Unacquainted. Give me your mature, and candid opinion—it shall be (if you chuse), preserved by me in inviolable Confidence—and whatever may happen, I will submit to present Calumny, & Clamors rather than obtain precious Tranquility, at the Expence of solid, and permanent Esteem, of yourself, and the few Valuable Friends I have still left. May heaven preserve your life—and make you and yours as happy, as I am at present miserable.
W Duer.
